                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

DEXTER A. CHEATHAM,

               Plaintiff,
                                                     File no: 2:16-CV-239
v.
                                                     HON. ROBERT J. JONKER
UNKNOWN MORENO, et al.

               Defendants.
                                 /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on May 7, 2019 (ECF No. 35). On May 8, 2019, the Report and

Recommendation was mailed to Plaintiff at his last known address at the Macomb Correctional

Facility in New Haven, MI. On May 24, 2019, envelope was returned to the Court with the notation

“Paroled, Unable to Forward.” Plaintiff failed to advise the Court of his new address. No objections

were filed by Defendant Moreno under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 35) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant Moreno’s motion for summary judgment

(ECF No. 31) is GRANTED.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        The Court discerns no good-faith basis for appeal of this matter.          See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:   May 30, 2019                          /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
